                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                   :
JEDIDIAH SCRIMSHAW
                                   :

     v.                            :   Civil Action No. DKC 19-0983

                                   :
JAMIE LYNN SCHAFFERS, et al.
                                   :

                          MEMORANDUM OPINION

     Presently pending is a Motion to Remand filed by Plaintiff.

ECF No. 13.    Removing defendants filed a response in opposition on

May 3, 2019.    ECF No. 16.   For the reasons that follow, the motion

to remand will be granted.

     Plaintiff Jedidiah Scrimshaw (of Florida) filed suit in the

Circuit Court for Baltimore County against Jamie Lynn Stivers (of

Maryland), Best Care Ambulance, Inc. (of Maryland), Amanda Collins

(of Maryland), Patrick Nolan (of Pennsylvania), and Worldwide

Equipment Leasing, Inc. (of Kentucky).         At some point, Worldwide

Equipment Leasing, Inc. was dismissed.        An Amended Complaint added

Valicor   Environmental   Services,    LLC.     The   amended   complaint

asserts claims for negligence and vicarious liability arising from

motor vehicle collisions that happened on May 18, 2016, on the

Baltimore beltway.    Defendant Valicor Environmental Services, LLC

f/k/a Spirit Services, Inc. removed the action on April 1, 2019,
on the basis of diversity of citizenship.1   The notice of removal

recited the purported citizenship of Valicor and stated that it is

the employer of Mr. Nolan, but otherwise is silent about any other

defendant, the status of service at the time of removal, or their

states of citizenship.   By the time of removal, other defendants

had been served,2 and, in the original response to the court’s

standing order, removing defendant stated that the reason consent

was not sought was that they were Maryland citizens.   ECF No. 11.

Then, in response to the court’s order to supplement, ECF No. 12,

the removing defendant now recites that they “consent.”     ECF No.

14.

      28 U.S.C. § 1441(b)(2) provides:

           A civil action otherwise removable solely on
           the basis of jurisdiction under section
           1332(a) of this title may not be removed if
           any of the parties in interest properly joined
           and served as defendants is a citizen of the
           State in which such action is brought.




      1Valicor, an LLC, states that it purchased a part of Spirit
Services, Inc., but that Spirit is still in existence and is the
proper party in this case. Accordingly, Valicor has not identified
all of its members and their states of citizenship as directed.
Instead, counsel claims that Spirit is a citizen of North Carolina.
ECF No. 14.

      2The state court record reflects that Jamie Lynn Schaffers
was served February 22, 2019, Best Care Ambulance was served
December 13, 2018, and Amanda Collins was served November 9, 2018.
                                 2
        The presence of Maryland citizens, who were properly joined

and served prior to removal, simply precludes removal, whether

they consent or not. Plaintiff’s motion to remand, filed April 16,

2019,    seeks   remand   on   two   grounds,     the   presence    of    a   forum

defendant    and   the    absence    of   consent.      Even   if   the   belated

statement from counsel for the removing defendant that the other

defendants now consent is sufficient to constitute valid consent,

there is no challenge to the fact that at least one, and probably

three, defendants properly joined and served prior to removal are

citizens of Maryland.       Consequently, the motion to remand will be

granted and the case remanded to the Circuit Court.                  A separate

order will follow.


                                                        /s/
                                              DEBORAH K. CHASANOW
                                              United States District Judge




                                          3
